Per Curiam.
Appellees move to dismiss this appeal, upon the ground that the court is without jurisdiction to entertain it, the only reason assigned in support of the motion being, that the judgment appealed from is less than 12,500, exclusive of costs. So far as the amount of the judgment is concerned, the motion appears to be well taken, but the pecuniary test is not the sole criterion by which the appellate jurisdiction of this court is determined. Mills’ Code, sec. 406u. We cannot assume that because it may not have jurisdiction for one reason, it has not for any or all others; nor will we examine the record for the purpose of ascertaining, when all the grounds relating to jurisdiction are not raised, which, under the provisions of the code, supra, determine the jurisdiction of this court; and, therefore, the party moving to dismiss an appeal, or writ of error, for want of jurisdiction, must make it appear affirmatively, by motion for *165that purpose, and brief supporting it, that none of the questions upon which the jurisdiction of this court depends, are involved in the cause sought to be dismissed.

Motion denied without prejudice.